Case 8:19-cr-00504-MSS-CPT Document 107 Filed 07/15/21 Page 1 of 4 PageID 300




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                            CASE NO.: 8:19-CR-504-MSS-CPT

BRADLEY DIEFFENBACHER
______________________________/

 DEFENDANT’S UNOPPOSED MOTION TO CONTINUE SENTENCING
                   (SIXTY (60) DAYS)

      COMES NOW, BRADLEY DIEFFENBACHER and through his

undersigned counsel, A. FITZGERALD HALL, and moves this Court to:

CONTINUE SENTENCING – SIXTY (60) DAYS. As grounds for this motion

the following is offered:

                            BACKGROUND AND BASIS

      1.      On September 27, 2019, Mr. Dieffenbacher was arrested on a criminal

complaint and made his initial appearance before the Court (Doc. 6).              Mr.

Dieffenbacher was ordered detained (Docs. 6 & 9).

      2.     Subsequently, on October 23, 2019, Mr. Dieffenbacher was indicted for

counts one and two, using a facility and means of interstate commerce to knowingly

persuade, induce, entice, and coerce a minor to engage in sexual activity in violation

of 18 U.S.C. § 2422(b); counts three and four, employ, use, persuade, induce, entice,

and coerce a minor to engage in sexually explicit conduct for the purpose of

                                          1
Case 8:19-cr-00504-MSS-CPT Document 107 Filed 07/15/21 Page 2 of 4 PageID 301




producing a visual depiction and such visual depiction was transmitted in interstate

commerce, and having a prior conviction, in violation of 18 U.S.C. § 2251(a) and

(e); count five, being required by law to register as a sex offender, committed a

felony offense involving a minor in violation of 18 U.S.C. § 2260A) (Doc. 14).

      3.     The Federal Public Defender’s Office was initially appointed to

represent Mr. Dieffenbacher, but was relieved of any further responsibility in the

case when Attorney Charles Vaughn entered his appearance (Docs. 36 & 37).

Thereafter, on November 20, 2020, Attorney Vaughn and Attorney Tuomey moved

to withdraw from representing Mr. Dieffenbacher (Docs. 78 & 79). On November

25, 2020, this Court granted the motions (Doc. 83) and reappointed the Federal

Public Defender’s Office (Doc. 84).

      4.     On March 25, 2021, without a plea agreement, Mr. Dieffenbacher,

pleaded guilty as charged (Docs. 14, 95 & 98). Mr. Dieffenbacher is currently

scheduled for sentencing before this Court on Thursday, July 29, 2021 at 1:30 p.m.

(Doc. 104). However, undersigned counsel needs additional time to meet with Mr.

Dieffenbacher and prepare for sentencing. Undersigned counsel further notes that

the issues in the case are complex, there will be numerous objections filed in this

case, and there appears to be a 35-year minimum-mandatory penalty in this case.

      5.     Undersigned counsel gives notice that the sentencing hearing, at this

point, will take probably one hour to one and a half-hours.



                                         2
Case 8:19-cr-00504-MSS-CPT Document 107 Filed 07/15/21 Page 3 of 4 PageID 302




      6.     As a result of the above, undersigned counsel is requesting this Court

continue the sentencing in this matter for sixty (60) days.

      7.     Assistant United States Attorney Candace Rich does not oppose this

motion.

      WHEREFORE, Mr. Dieffenbacher requests this Court enter an order

continuing the sentencing for sixty (60) days.

      DATED this 15th day of July 2021.

                                       Respectfully submitted,

                                       A. FITZGERALD HALL, ESQ.
                                       FEDERAL DEFENDER

                                 By:   s/ A. Fitzgerald Hall
                                       A. Fitzgerald Hall, Esq.
                                       Florida Bar No. 0137138
                                       Federal Defender
                                       400 N. Tampa Street, Suite 2700
                                       Tampa, Florida 33602
                                       Telephone: (813) 228-2715
                                       Fax: (813) 228-2562
                                       Email: Alec_Hall@fd.org




                                          3
Case 8:19-cr-00504-MSS-CPT Document 107 Filed 07/15/21 Page 4 of 4 PageID 303




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 15th day of July 2021, a true and correct

copy of the foregoing was furnished by the CM/ECF system with the Clerk of the

Court, which will send a notice of the electronic filing to Assistant United States

Attorney Candace Rich.

                                      By: s/ A. Fitzgerald Hall
                                      A. Fitzgerald Hall, Esq.
                                      Federal Defender




                                        4
